Citation Nr: 0335237	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant claims World War II service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
RO decision determined that the appellant had no recognized 
active military service.  


REMAND

In September 2000, the Board denied the claim of entitlement 
to VA benefits, finding that the appellant did not have 
recognized service.  He appealed to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  

In November 2000, after the appellant's claim was denied by 
the Board, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (VCAA), became law.  The VCAA, 
inter alia, amended 38 U.S.C.A. § 5103 ("Notice to claimants 
of required information and evidence") and added 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  The amended duty to 
notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); see 38 C.F.R. § 3.159(b) (2002).  The new duty to 
assist, inter alia, requires VA to "make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim" and provides specific 
requirements for assistance in obtaining records.  38 
U.S.C.A. § 5103A(a); see 38 U.S.C.A. § 5103A(b), (c); 38 
C.F.R. § 3.159(c), (e).

In February 2002, the Veterans Claims Court, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), and Holliday v. 
Principi, 14 Vet. App. 280, 286 (2001), vacated the Board's 
September 2000 decision and remanded the matter to insure 
compliance with the new provisions of VCAA.  

Thereafter, Karnas v. Derwinski was overruled in part by 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003), 
and Holliday v. Principi, was overruled in part by Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau 
v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Federal 
Circuit in Bernklau v. Principi and Dyment v. Principi held 
that those sections of the VCAA codified at 38 U.S.C.A. §§ 
5102, 5103, and 5103A, concerning notice and assistance to be 
provided to claimants by VA, are not retroactively applicable 
to proceedings that were complete before VA and were on 
appeal to the Veterans Claims Court or the Federal Circuit 
when the VCAA was enacted.  See Bernklau, supra.

As to the new notice requirements, in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the Veterans Claims Court 
specifically held that new section 5103(a) and new § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  The Court held implicitly 
that Board's failure to enforce compliance with those 
requirements is remandable error.  Quartuccio, 16 Vet. App. 
at 187.

In May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated VA regulations which allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).  Thus, the Board no 
longer has authority to cure VCAA deficiencies.  The result 
is that the RO must notify the appellant of the applicable 
provisions of VCAA, including what evidence is needed to 
support the claims, what evidence VA will develop, and what 
evidence the veteran must furnish.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the evidence needed to support 
the claim, what evidence VA will develop, 
and what evidence the veteran must 
furnish.

2.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a SSOC.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


